El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
En 29 de octubre de 1926 y Io. de marzo de 1927, Antonio Roig Torrellas, vecino de Iíumacao, pagó bajo protesta las contribuciones que se le impusieron a virtud de las leyes sobre reorganización de la Universidad y desarrollo de las fuentes fluviales correspondientes al año económico 1926-27, e inició estos dos pleitos pidiendo la devolución de las mismas basándose en que las citadas leyes eran anticonstitucionales.
La parte demandada en ambos casos alegó que las deman-das no aducían hechos suficientes para determinar una buena cansa de acción y así lo resolvió la Corte. No siendo enmen-dables las demandas se pidió que se dictara sentencia. *809Registradas que fueron el 26 de marzo de 1928, el deman-dante apeló para ante esta Corte Suprema. Los recursos se tramitaron separadamente pero los resolveremos por una sola opinión ya que son las mismas las cuestiones que en ellos se discuten.
La ley reorganizando la Universidad se impugna en la demanda así:
“79 . . . que la Ley No. 50, aprobada el 21 de julio de 1925, así como la Ley No. 7, aprobada el 14 de julio de 1926, están en opo-sición a la sección 34 de la Ley Orgánica de Puerto Rico, conocida con el nombre de Acta Jones, porque ... se fue más allá del asunto comprendido en e1 título que sólo se refería a reorganizar la Uni-versidad e impone una contribución especial para la reorganización y sostenimiento de aquélla, y en el cuerpo de la ley se proveen fondos para el sostenimiento del Gobierno Insular, para las atencio-nes del mismo.
“8o . . . que tanto la Ley No. 50, aprobada en 21 de julio de 1925, como la Ley No. 7, aprobada en 14 de julio de 1926, son con-trarias al artículo 17 del Acta Orgánica, por cuanto cercenan las facultades del Comisionado de Instrucción, contenidas en dichos pre-ceptos. ”
Examinemos el primer motivo de impugnación. El pre-cepto de la Ley Orgánica invocado, o sea la sección 34, párrafo 8, de la misma, dice:
;‘No 'se aprobará ningún proyecto de ley, con excepción de los de presupuesto general, que contenga más de un asunto; pero si al-gún asunto que no esté expresado en el título fuere incluido en cual-quier ley, esa ley será nula solamente en aquella parte de ella que no haya sido expresada en el título.”
El título de la ley que se aleg’a que es inconstitucional es tomo sigue:
“Ley para x’eorganizar la Universidad de Puerto Rico, derogar la Ley de la Universidad, aprobada el 28 de julio de 1923, imponer una contribución especial para la reorganización y sostenimiento de aquélla y establecer otras fuentes de ingresos con el mismo objeto, y para otro's fines.”
*810Y las secciones de dicha ley y de sn enmienda que a juicio del apelante infringen la sección 3'4 del Acta Orgánica, expresan:
“Sección 12. Por la presente se autoriza y se ordena al Teso-rero de Puerto Rico a imponer y recaudar una contribución de veinte centésimas del uno por ciento para beneficio de la ümversidad de Puerto Rico . . . Disponiéndose, que en cualquier tiempo que el pro-ducto de dicha contribución excediere de la suma de $600,000 el Te-sorero deberá y por la présente así se ordena, ingresar el excedente que do esa suma resultare en los fondos generales de la Tesorería de Puerto Rico para las atenciones corrientes del Gobierno Insular ...”
“Sección 12 (enmendada). Por la presente se autoriza y se or-dena al Tesorero de Puerto Rico a imponer y recaudar anualmente una contribución de veinte centésimas del uno por ciento para bene-ficio de la Universidad de Puerto Rico . . . Disponiéndose, que en cualquier tiempo que el producto de dicha contribución excediere de la suma do trescientos mil (300,000) dólares durante el año econó-mico de 1926-1927, y de seiscientos mil (600,000) dólares en los años sucesivos, el Tesorero deberá y por la presente así 'se lo ordena, in-gresar el excedente que de esa suma resultare en los fondo's genera-les de la Tesorería de Puerto Rico para las atenciones corrientes del Gobierno Insular. ’ ’
Un examen cuidadoso de los preceptos legales expuestos, nos lleva a concluir que estuvo acertada la corte de distrito al resolver que tratándose como se trataba de asuntos ger-manos, no se había violado la disposición constitucional in-vocada.
No hay duda alguna que el fin principal de la ley fué el que su título indica o sea la reorganización de la Universidad y el proveer lo necesario para su sostenimiento. Por la sec-ción 12 se dispuso simplemente de lo que pudiera sobrar, disposición que sirve para no dejar en lo incierto el uso de tal sobrante en el caso de existir, ya que se fijó un límite a lo destinado a la Universidad.
Quizá la enmienda introduzca alguna duda dada la considerable reducción del límite fijado para la Universidad para el año 1926-27, pero aun así creemos que la jurisprudencia *811es suficientemente amplia para sostener la conclusión enun-ciada.
Como alega la parte apelada:
“La ley habla en 'su título de ‘imponer una contribución especial para la reorganización y sostenimiento de la Universidad’ y en relación con esta contribución especial como una cuestión subordi-nada a su principal objeto: el levantar rentas, se inserta en la ley el disponiéndose objeto de esta discusión. La preinserta disposición es más bien un ‘minor subject’ relacionado o germano a la cuestión de levantar rentas. No cabe sostener que existe pluralidad de su-jetos en la ley no expresados en su título.
. ■ “ ‘Esto abarca un solo asunto principal, y es del todo suficiente para evitar la confusión dañosa prohibida por la Carta Orgánica. Carter County v. Sinton, 120 U. S. 517, 7 S. Ct. 650, 30 L. ed. 701; Jonesboro City v. Cairo & St. Louis R. Co., 110 U. S. 192, 4 S. Ct. 67, 28 L. Ed. 116; Louisiana v. Eilsbury, 105 U. S. 278, 26 L. Ed. 1090; Benedist, Treas., v. Porto Rican American Tobacco Co. (C.C.A.) 256, F. 422. 18 Fed. (2d) 918, 922.’ ”
Véanse los casos de El Pueblo v. Arrocho, 34 D.P.R. 847, 855, en el que se cita y aplica la jurisprudencia sobre la materia tal como aparece resumida en Ruling Case Law, y el de Trigo v. Banco Territorial y Agrícola, 36 D.P.R. 275, 301.
El segundo motivo de impugnación levanta una cuestión de verdadera trascendencia.
La ley reorganizando la Universidad, Ley No. 50 de 1925, en su sección 11 prescribe:
“Sección 11. — Todos los derechos por concepto de enseñanza, de-rechos de laboratorio, derechos por rotura y gastos análogos, pagados por los estudiantes, junto con los ingresos por concepto de venta de terrenos de la Universidad, producto's de la finca, u otra propiedad de la Universidad, por la presente quedan asignados a la Universi-dad de Puerto Rico para ser gastados bajo la dirección de su Junta de Síndieo's, juntamente con cualquier otro impuesto o contribución que acuerde la Asamblea Legislativa de Puerto Rico, para todos los propósitos que a su juicio redunden en beneficio de los intereses de 3 a Universidad de Puerto Rico, incluyendo la compra de terreno y construcción de edificios, así como también los gastos corrientes.”
*812Y se sostiene que ese precepto es contrario a la sección i? del Acta Orgánica y por tanto nulo. La sección 17 dis-pone :
“El Comisionado de Instrucción dirigirá la instrucción pública en toda la Isla.; todo desembolso propuesto por cuenta de la misma de-berá ser aprobado por él, y preparará todos los cur'sos de estudio, con sujeción a la desaprobación del Gobernador si éste deseare inter-venir. Preparará reglamentos para la selección de maestro’s, y los nombramientos de maestros por las juntas escolares estarán Sujetos a su aprobación, y desempeñará los demás deberes, no incompatibles con esta Ley, que se le asignaron por ley.”
La razón que tuvo la corte de distrito para declarar sin lugar la contención del demandante se expresa en su relación del caso y opinión, así:
“Del examen de dicha ley (reorganizando la Universidad) apa-rece que uno de los miembros de la Junta de Síndicos, que por la misma se establece lo es el Comisionado de Instrucción, así es que tanto en la revisión cuanto en la disposición de los fondos de la Universidad, interviene de una manera directa el Comisionado de Instrucción.”
A nuestro juicio la conclusión a que llegara la corte sen-tenciadora se sostiene porque lo prescrito en la sección 11 no es de tal manera final que excluya la actuación del Comi-sionado de Educación que quizá esté debidamente regulada :;1 efecto.
La disposición de que se trata, como sostiene la parte apelada en su alegato, debe considerarse que se ha inser-tado en la ley para guía de los funcionarios encargados del desembolso del producto de la contribución y para nada tiene que ver con el procedimiento seguido en la imposición y leeaudación de la contribución impuesta por lo que el contri-buyente no podría ampararse en ella para, impugnar' la validez de la contribución ya que en nada le perjudica. Este ' no es un pleito establecido por el Comisionado de Educación sino por un contribuyente.
“Después que las contribuciones han sido recaudadas, su inver-sión y distribución están generalmente reglamentadas por el esta-*813tuto. La distribución es algo separado e independiente de la impo-sición de las contribueione's, de suerte que la validez o nulidad de ia primera no afecta a la segunda. Por.ejemplo: Un error en una ley de contribuciones que dispone la .forma de distribuirlas, no afecta la validez de la contribución en sí. Las disposiciones consti-tucionales relativas a la ‘imposición y recaudación’ de contribucio-nes no son aplicables a la distribución del producido del impue'sto.” Cooley on Taxation, Vo1.. 4, 4a. ed., pág. 3561.
Parece conveniente agregar que al adoptar el criterio que dejamos expuesto, Remos tenido muy en cuenta la presunción de constitucionalidad que existe a favor de la Ley No. 50 de 1925 al no liaber sido anulada por el Congreso y a este respecto es oportuno citar los siguientes párrafos de dos opiniones de la Corte de Circuito de Apelaciones del Primer (ürcuito. Son así:
“El artículo 34 también dispone que:
“ ‘Todas las leyes decretadas por la Asamblea Legislativa de Puerto Rico 'serán comunicadas al Congreso de los Estados Uni-dos ... el cual se reserva, por la presente la facultad y autoridad de anular-las.’
“De no ser anuladas dentro de un término razonable, surge la presunción de que han sido aprobadas. Tiaco v. Forbes, 228 U. S. 549, 558, 33 S. St. 585, 57 L. Ed. 960; Porto Rico v. American, etc., R. R., 254 E. 369, 165 C.C.A. 589; Camuñas v. P. R. Ry. (C.C.A.) 272 F. 924, 931, y casos allí citados.
“El resultado es que toda la legislación portorriqueña existente ahora en lo's estatutos es — en un sentido muy real, aunque indirecto —obra de nuestro Gobierno Federal. Bajo tales condiciones la corte no debe asumir ligeramente que las leyes contributivas de Puerto Rico, que ahora se alega están en conflicto con el artículo 20 de la Carta Orgánica, son inconsistentes y, por tanto, nulas. Indudable-mente, la relación de la Carta Orgánica con el Gobierno de Puerto Rico es, en ciertos aspectos, igual que la relación de la Constitu-ción de un estado con su legislatura. Camuñas v. P. R. Ry., etc., Co., (C.C.A.) 272 Fed. 924, 928.
“Pero la analogía no e's completa, ya que, después de todo, la Carta Orgánica no es otra cosa que legislación federal, y la legisla-ción portorriqueña aprobada expresa o implícitamente por el Con-greso, tiene exactamente el mismo alcance.
“A la luz de estas explícitas disposiciones, con'sistentes con la *814armazón general del Gobierno de Puerto Rico, existentes de acuerdo <-cn los estatutos portorriqueños aprobados por el Gobernador o im-plícitamente aprobados por el Congreso, no podemos resolver que el Contador forma, según abora se alega, parte de la maquinaria que fija y administra las contribuciones en Puerto Rico.” Fajardo Sugar Co. v. Holcomb, 16 Fed. (2d) 92.
“ ... Si bien la Carta Orgánica es una quasi-constitución para .Puerto Rico, según los demandados arguyen, también es legislación del Congreso, el que 'se reserva amplios poderes para anular las ac-tuaciones de la Legislatura de Puerto Rico, y no ba anulado la ley relativa a las fuentes fluviales. El dejar de anular la ley tiene al-gún peso, aunque no es concluyente ... No obstante, la Carta Or-gánica es obra de un gobierno que impone contribuciones para exten-sos programas de mejoramiento, incluyendo el desarrollo de las fuen-tes fluviales, que construyó el Canal de Panamá (que abora está rin-diendo utilidades), y que está llamado a comprar y a explotar el Canal de Cabo Cod. No debe dársele al poder de imponer contri-buciones concedido por tal gobierno a la isla de Puerto Rico una interpretación estrecha y mutiladora. Considerando la cue'stión de interpretación de la Carta Orgánica estrictamente como una de cons-titucionalidad (sin serlo) no basta que exista la duda; debe mediar claramente una cuestión de inconstitucionalidad para que las cortes estén justificadas a declarar nula la ley. Green v. Frazier, 253 U. S. 233, 40 S. Ct. 499, 64 L. Ed. 878.” Gallardo v. P. R. Ry. Light & P. Co., 18 Fed. (2d.) 917, 923.
La otra ley — la que se refiere al desarrollo de las fuentes fluviales, No. 60, de 1925 — que el demandante consideró anticonstitucional, lo fué porque
”... sólo impone contribución sobre propiedad inmueble radi-cada en la Isla de Puerto Rico, quedando relevados de dicha con-tribución los bienes muebles y toda propiedad mueble e inmueble radicada en los municipios de Vieques y Culebra, que forman parte de la Isla de Puerto Rico.” Hecbo 9 de la demanda.
Para sostener que no existe el error señalado bastará decir que la cuestión suscitada ba sido repetidamente resuelta por los tribunales en contra del demandante. Gallardo v. P. R. Ry. Light & Power Co., 18 Fed. (2d) 918; American Cigar Co. v. Gallardo, Tesorero, 38 D.P.R. 152.

Beben confirmarse las sentencia recurridas.